DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 28 September 2020 has been considered by the examiner.

Response to Amendment
Replacement drawing sheets for Figures 1, 3A, 3B, 4, 5, 6A, 7, 8, and 9 were received on 28 September 2020 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 28 September 2020 except with regards to some of the reference characters not mentioned in the description. See below.
The specification objections have been obviated in view of Applicant’s amendments filed 28 September 2020.
The rejections of claim 24-26 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 28 September 2020 and have been withdrawn.
Claims 5-8 and 25 have been canceled. Claims 27-29 have been added.
Claims 1-4, 9-24, and 26-29 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“monolithic body” of claims 20, 28, and 29
“horizontally-oriented grip portion” of claim 24
“vertically-oriented grip portion” of claim 24
“cylindrical collar” of claim 24
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


110-1 and 110-2 in Figure 1
424, 445, and 448 in Figure 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“horizontally-oriented grip portion” in claim 24 lacks antecedent basis in the specification
“vertically-oriented grip portion” in claim 24 lacks antecedent basis in the specification
“contoured tubular member” in claim 24 lacks antecedent basis in the specification
“cylindrical collar” in claim 24 lacks antecedent basis in the specification

Claim Objections
Claims 3-4, 20, and 27 are objected to because of the following informalities:
Claim 3, line 3, “a force against on the spring” should read --a force on the spring--
Claim 4, line 2, “integrally formed” should read --is integrally formed--
Claim 20, line 13, “enable” should read --enabling--
Claim 27, line 4, “from another” should read --from one another--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 20-23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to claim 20 was not properly described in the application as originally filed and is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 9-24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a housing fixed to the footplate and having a length, a major portion of which extends below the footplate” in lines 8-9. A “major portion” is not well defined and it is unclear how much of the housing extends below the footplate.
The terms “sufficient” and “substantially” in claim 9 are relative terms which render the claim indefinite.  The terms “sufficient” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  sufficient distance such that the rack remains substantially on a lateral side” is deemed indefinite.
	Claim 20 recites the limitation “wherein the fit adjustment mechanism comprises a monolithic body including an engagement portion, … a lever, … and a spring.” It is unclear whether the fit adjustment comprises a monolithic body, an engagement portion, a lever, and a spring separately or if the monolithic body comprises an engagement portion, a lever, and a spring. If the Applicant intended for the monolithic body to comprise an engagement portion, a lever, and a spring, it is unclear how the engagement portion can be cast as one piece with a lever and a spring. For purposes of examination, the Office will interpret the claim to mean the fit adjustment comprises a monolithic body, an engagement portion, a lever, and a spring separately.
The term “substantially” in claim 24 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitations of “a horizontally-oriented grip portion having an axis offset from and substantially axially aligned with an axis of the mid portion” and “a contoured tubular member having a longitudinal axis oriented substantially vertically” are deemed indefinite.
Claim 24 recites the limitation “the cylindrical collar’s axis” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robards, Jr. et al. (US 4,846,461, hereinafter Robards).
Regarding claim 20, Robards teaches a foot support assembly for an exercise machine, the foot support assembly/foot pedal (12) comprising:
a footplate/foot pedal (94) configured to be coupled to a frame of the exercise machine for supporting a user's foot during exercise (Fig. 1);
a strap/strap (98) coupled to the footplate and configured to resist separation of the user's foot from the footplate, the strap defining an opening for receiving the user's foot (Fig. 9); and
a fit adjustment mechanism operatively coupled to the strap for adjusting a size of the opening, wherein the fit adjustment mechanism comprises a monolithic body/U-shaped including an engagement portion/knurled shaft (112) configured to engage the strap to resist movement of the strap (Col. 6, line 49-Col. 7, line 3), a lever/lever (120) configured to actuate the engagement portion toward and away from the strap, and a spring/spring (122) that biases the engagement portion toward the strap, the fit adjustment mechanism being configured for single-hand operation whereby pressing the lever of the fit adjustment mechanism unlocks the fit adjustment mechanism enable enlargement of the opening (Figs. 10, 11A, & 11B; Col. 6, lines 42-48: “Depressing the lever 120 as shown in Fig. 11B, moves the line of eccentricity away from the cylindrical sleeve 106. This movement results in the spacing between the cam 110 and the cylindrical sleeve 106 increasing to an amount greater than the thickness of the strap 98, allowing for movement of the strap 98 between the cam 110 and the sleeve 106;” the U-shaped bar is a monolithic body that is a part of the fit adjustment mechanism).

    PNG
    media_image1.png
    319
    489
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) as applied to claim 20 above, and further in view of Ryou (US 9,770,073).
Regarding claim 21, Robards teaches the foot support assembly of claim 20.
Robards does not teach wherein the engagement portion of the fit adjustment mechanism comprises a pawl, the foot support assembly further comprising a ratchet strip fixed to the strap and configured for engagement with the pawl to resist movement of the strap.
However, in a similar field of endeavor, Ryou teaches a fit adjustment mechanism wherein the engagement portion of the fit adjustment mechanism comprises a pawl/pivot pressure piece (310), the foot support assembly further comprising a ratchet strip/catch projections (2) fixed to the strap/band (4) and configured for engagement with the pawl to resist movement of the strap (Fig. 3A, 10A, & 10B).

    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap and knurled shaft of Robards with the rack and pawl of Ryou. One of ordinary skill in the art would have been motivated to make this 

Regarding claim 22, Robards teaches the foot support assembly of claim 21, further comprising a foot-arresting component/upstanding portion (96) configured to resist movement of the user's foot along the length of the footplate (Robards: Fig. 9).

    PNG
    media_image3.png
    265
    363
    media_image3.png
    Greyscale


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Robards (US 4,846,461) in view of Ryou (US 9,770,073) as applied to claim 22 above, and further in view of Dreissigacker et al. (US 6,231,485, hereinafter Dreissigacker).
Regarding claim 23, Robards teaches the foot support assembly of claim 22, wherein the foot-arresting component is configured to resist movement of the user's foot length-wise along the footplate (Fig. 9; the upstanding portion 96 of Robards resists movement of the user’s foot along the footplate).

However, in a similar field of endeavor, Dreissigacker teaches a foot support assembly wherein the foot-arresting component/heel cup (66) is movably coupled to the footplate to enable adjustment of a size of a foot receiving area defined collectively by the footplate, the strap, and the foot-arresting component (Fig. 3, Col. 3, lines 45-50: “The position of the heel cup, relative to the toe block, is adjusted by lifting the toe portion of the heel strap clear of the posts, sliding the heel strap one way or the other, then pressing the toe portion down so that the posts extend through a different pair of adjusting holes,” the size of a foot receiving area can be adjusted by sliding the heel cup).

    PNG
    media_image4.png
    239
    463
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support assembly of Robards by including the adjustable help cup of Dreissigacker. One of ordinary skill in the art would have been motivated to make this modification in order to “permit adjustment for foot length,” as suggested by Dreissigacker (Col. 1, lines 39-41).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Campanaro et al. (US 10,426,994, hereinafter Campanaro) in view of Martin (US 3,837,642).
Regarding claim 24, Campanaro teaches a rowing machine/rowing exercise device (20) comprising:
a frame/adjustable support assembly (55) including a base/legs (56) for contact with a support surface and a seat rail/support structure (154) supported by the base;
a seat/movable user support (155) configured to reciprocate back and forth along the seat rail;
a resistance mechanism supported by the frame (annotated Fig. 1 below);
a foot support assembly/foot plates (165) positioned on each of the left and right sides of the seat rail; and
a multi-grip handle/handle (10) operatively associated with the resistance mechanism, wherein the multi-grip handle comprises a tubular body including a left handle portion including a plurality of left grip portions and a right handle portion including a plurality of right grip portions, wherein the left and right handle portions are joined at a mid portion/straight base portion (560), wherein each pair of left and right grip portions are configured to position the user's respective left and right hands at different orientations relative to one another (Fig. 3; Col. 5, lines 13-17: “In use, the user may grab the exercise device handle 10 with one’s hands at the central straight base portion 560, the angled tube portions 610, 620, the straight handle tube portions 590, 600, and/or at the SUP grip members 670 of the handle members 510”), and wherein each of the left and right handle portions comprises:
a horizontally-oriented grip portion/straight portion (630) having an axis offset from and substantially axially aligned with an axis of the mid portion; and
a vertically-oriented grip portion/SUP grip member (670) fixed to a free end of the horizontally-oriented grip portion, wherein the vertically-oriented grip portion comprises a contoured … member having a longitudinal axis oriented substantially vertically, and a cylindrical collar/incurved portion (650) co-axial with the horizontally-oriented grip portion, wherein the cylindrical collar is fixed to the contoured tubular member such that the longitudinal axis of the contoured … member is offset forward of the cylindrical collar's axis (Fig. 3 shows a portion of the cylindrical collar co-axial with the horizontally-oriented grip portion and the contoured member offset forward of the cylindrical collar’s axis in as much as Applicant has shown in the drawings, the incurved portion 650 has a cylindrical cross-section).

    PNG
    media_image5.png
    545
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    328
    754
    media_image6.png
    Greyscale

	Campanaro does not expressly teach the vertically-oriented grip portions comprising contoured tubular members. 
	However, in a similar field of endeavor, Martin teaches a handle bar having vertically-oriented grip portions, wherein the vertically-oriented grip portions/tubular portion (32) are contoured tubular members (see annotated Fig. 3 below).

    PNG
    media_image7.png
    206
    635
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Campanaro by including the tubular members of Martin, because the device of Campanaro would not operate differently with the claimed tubular members and the device would function appropriately as such. Such .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Campanaro (US 10,426,994) in view of Martin (US 3,837,642) as applied to claim 24 above, and further in view of Dreissigacker (US 6,371,892) further in view of Graziano (US 5,745,963).
Regarding claim 26, Campanaro in view of Martin teaches the rowing machine of claim 24, wherein the foot support assembly comprises: a footplate configured to be coupled to the frame of the rowing machine for supporting a user's foot during exercise (Campanaro: Fig. 1 shows the foot plates 165 coupled to the frame of the rowing machine).
Campanaro does not teach a strap coupled to the footplate and configured to resist separation of the user's foot from the footplate, the strap defining an opening for receiving the user's foot; and a ratchet mechanism operatively associated with the strap for adjusting the size of the opening.
	However, in a similar field of endeavor, Dreissigacker teaches a strap/strap (48) coupled to the footplate and configured to resist separation of the user's foot from the footplate, the strap defining an opening for receiving the user's foot; and a [mechanism]/buckle (64) operatively associated with the strap for adjusting the size of the opening (Fig. 3).

    PNG
    media_image8.png
    333
    691
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pedal of Campanaro by including the strap and buckle of Dreissigacker. One of ordinary skill in the art would have been motivated to make this modification in order to “fasten [the strap] with a buckle 64, and hold the ball of the rower’s foot securely against the [foot pedal],” as suggested by Dreissigacker (Col. 2, lines 60-62).
Campanaro in view of Martin further in view of Dreissigacker still does not teach a ratchet mechanism.
However, in a similar field of endeavor, Graziano teaches a buckle for exercise equipment comprising a ratchet mechanism (Figs. 1 & 2 show the ratchet mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pedal of Campanaro in view of Dreissigacker by including the ratchet mechanism of Graziano with the predicted result of preventing undesired loosening of the strap in one direction (MPEP 2141(III)).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Campanaro (US 10,426,994) in view of Martin (US 3,837,642) as applied to claim 24 above, and further in view of Schmidt (1,975,021).
Regarding claim 27, Campanaro in view of Martin teaches the rowing machine of claim 24, wherein the handle further comprises a belt coupling comprising a first mount/ring member (570) and a second mount/ring member (580) rigidly attached to a first side of the handle and projecting from the first side of the handle, the first and second mounts spaced from another (Campanaro: Fig. 3; the ring members 570, 580 project from all sides of the handle).
Campanaro does not teach wherein the first and second mounts are spaced from one another to accommodate a rod which extends from the first mount to the second mount in a position spaced apart from the first side of the handle.
However, in a similar field of endeavor, Schmidt teaches a handle having a belt coupling with a first and second mount wherein the first and second mounts are spaced from one another to accommodate a rod which extends from the first mount to the second mount in a position spaced apart from the first side of the handle (see annotated Fig. 2 below).

    PNG
    media_image9.png
    308
    494
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Campanaro by specifying the belt coupling of Schmidt with the predicted result of providing a permanent, sturdy connection between the handle and the belt (see MPEP 2141(III)).

Allowable Subject Matter
Claims 1-4, 9-19, and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in light of the orientation of the strap deflector below the lock member.

The closest prior art of record includes Robards, Jr. et al. (US 4,846,461).
independent claim 1, Robards discloses a foot support assembly (foot pedal 12) for an exercise machine, the foot support assembly comprising: a footplate (pedal 94) coupled to a frame of the exercise machine; a strap (strap 98) coupled to the footplate, the strap and footplate collectively defining an opening for receiving a user's foot; a lock member (lever 120) operatively coupled to the strap, whereby pressing the lock member decouples the lock member from the strap to enable enlargement of the opening (Col. 6, lines 42-48); and a housing (U-shaped bar 116) fixed to the footplate and having a length, a major portion of which extends below the footplate (Figs. 11A & 11B), wherein the housing comprises a housing opening through which the strap enters the housing, wherein the lock member is pivotally coupled to the housing at a first longitudinal location of the housing proximate to the housing opening, and wherein the housing further includes a strap deflector (cylindrical shaft and sleeve 104, 106) … the strap deflector configured to route a free end of the strap back toward the housing opening (Fig. 9).
Robards fails to teach wherein the strap deflector is positioned at an opposite longitudinal end of the housing spaced apart from and below the first longitudinal location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the amendments have introduced allowable subject matter (see above).
Applicant's arguments with respect to claim 20 have been fully considered but they are not persuasive. Applicant argues that Robards fails to teach that the cam and lever are part of a monolithic body. The Office agrees. However, the claim as written, and in view of the 35 U.S.C. 112(b) rejection discussed above, does not require that the cam and lever are part of a monolithic body. The claim requires the fit adjustment mechanism to include a monolithic body, an engagement portion, a lever, and a spring. Robards teaches a monolithic body (U-shaped bar 116), an engagement portion (knurled shaft 112), a lever (lever 120), and a spring (122). It is noted that the “fit adjustment mechanism comprising a monolithic body” appears to be new matter not previously described in the disclosure (see above). Applicant also argues that Ryou does not teach these limitations. However, Ryou is not relied upon for these limitations.
Applicant’s arguments with respect to claim 24 have been considered but they are not persuasive. Applicant argues that Campanaro fails to teach “a cylindrical collar co-axial with the horizontally-oriented grip portion, wherein the cylindrical collar is fixed to the contoured tubular member such that the longitudinal axis of the contoured tubular member is offset forward of the cylindrical collar’s axis.” The Office respectfully disagrees. Annotated Figure 3 below shows a portion of the cylindrical collar co-axial with the horizontally-oriented grip portion and the contoured tubular member offset forward of the cylindrical collar’s axis, in as much as Applicant has shown the contoured tubular member offset forward of the cylindrical collar’s axis. Applicant also argues that Martin does not teach these limitations. The Office agrees. However, Martin is not relied upon for these limitations.

    PNG
    media_image10.png
    267
    354
    media_image10.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784